Citation Nr: 1414044	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 

INTRODUCTION

The Veteran had active military service from January 1967 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's 30 percent rating for PTSD. 

In January 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record. 


FINDING OF FACT

The Veteran's PTSD is not productive of occupational and social impairment with reduced reliability and productivity due to symptoms. 


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for the PTSD. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 


Upon receipt of a complete or substantially complete application, VA was required to inform him of any information and medical or lay evidence not of record: (1) that was necessary to substantiate this claim; (2) that VA would obtain and assist him in obtaining; and (3) that he was expected to provide. 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, in April 2011, the RO sent the Veteran a VCAA notice letter concerning his claim prior to the June 2011 rating decision adjudicating the claim, therefore, in the preferred sequence. The letter advised him to provide evidence showing his service-connected PTSD had worsened so as to, in turn, suggest his entitlement to a higher rating for this disability. In addition, the same VCAA notice letter advised him of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his PTSD, the severity and duration of its associated symptoms, and the impact of the condition and its attendant symptoms on his employment. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in a claim for an increased rating need not be "veteran specific", such as by referring to alternative diagnostic codes or "daily life" evidence). He was also notified of the criteria for establishing effective dates and disability ratings. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Therefore, he received complete notice regarding his claim for an increased rating.


The Veteran therefore has received all required VCAA notice concerning this claim. Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received. As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party attacking the agency's decision, he, not VA, has the evidentiary burden of proof of showing that there is a VCAA notice error in timing or content, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim. Thus, absent this pleading or showing, the duty to notify has been satisfied. 

VA also fulfilled its duty to assist him with this claim by obtaining all potentially relevant evidence, which is obtainable, and, therefore, appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained VA outpatient and VET Center treatment records. Also VA performed compensation examinations for his PTSD, most recently in July 2013, assessing and reassessing the severity of the Veteran's PTSD during the course of the increased-rating period under appeal. The most recent VA examination is adequate as it provides the information needed to properly rate his disability in relation to the applicable rating criteria. 38 C.F.R. §§ 3.327(a), 4.2 (2013). 

The Board thus concludes that all the probative and available records and medical evidence have been obtained in order to make a fair determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002). The Board will proceed with adjudication of the Veteran's claim. 

II. An Increased Rating

The Veteran's PTSD is currently evaluated as 30-percent disabling. He believes that he is entitled to a higher rating for this disability, a 50 percent or even greater rating. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from disability. Separate diagnostic codes identify the various disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned. See 38 C.F.R. § 4.7 (2013). All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

When a Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994). The Veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). And a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed, actually, from one year prior, until a final decision is made. The analysis therefore is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, a practice known as "staged" rating. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b). 

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, DC 9411. Under the General Rating Formula, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

Under DC 9411, a higher 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating under DC 9411 requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. Use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. This is not an exhaustive list of symptoms required for a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In evaluating the evidence, the Board considers Global Assessment of Functioning (GAF) scores contained in the DSM-IV. A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95. 

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual. A score of 61-70 is indicative of "some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." DSM-IV at 46-47. 

A score of 51-60 is indicative of "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

III. Factual Background 

In a January 2011 VA neuropsychological evaluation, it was reported that the Veteran had attention, problem solving, recognition deficits. It was noted that compared to an evaluation two years previously areas of cognition had improved and cognition had remained stable. Continued cognitive weakness was likely related to PTSD. 

In May 2011, a VA PTSD examination compensation examination was performed. It was reported that the Veteran received current mental disorder treatment. The Veteran was married with no biological children. He reported a good relationship with his spouse and his stepchildren. The Veteran was employed fulltime as a dog trainer and he ran a kennel. He had a dog that ran field trials which was his major activity. The Veteran presented clean, neatly groomed, appropriately and casually dressed. His mood was described as anxious and dysphoric. He had some passing suicidal ideations once a week with no plan or intent. The Veteran understood the outcome of his behavior and he understood he had a problem. He had no sleep impairment. There were no hallucinations. His immediate memory was mildly impaired. He avoided thoughts feelings or conversations associated with trauma. The Veteran avoided activities, places, or people that aroused recollections of trauma. He had markedly diminished interest in significant activities, and feelings of detachment or estrangment from others. 

The Veteran had difficulty concentrating, hypervigilance, and exaggerated startle response. The frequency and severity of symptoms was moderately severe. He was a self employed dog trainer with decreased concentration, increased tardiness memory loss and poor social interaction  related to his occupational functioning. It was mentioned that he was prone to anger with customers, and he forgot appointments sometimes. The diagnosis was PTSD. The GAF score was 51 over the past 2 years. Moderate PTSD symptoms were reported. 

Vet Center records through May 2011 show that the Veteran participated in group therapy for PTSD. VA records through May 2012 show the Veteran received ongoing treatment, including psychotropic medication for PTSD. 

At a July 2013 VA examination mental health examination for PTSD, It was reported that the Veteran's diagnoses were mood disorder, not otherwise specified; PTSD; and polysubstance abuse. The examiner indicated that it was possible to differentiate the symptoms of each psychiatric diagnosis. The Veteran's GAF score was 65. The Veteran's PTSD symptoms were identified as brief episodes of hyperarousal; irritability; avoidance; and intrusive thoughts and memories. It was reported that level of occupational and social impairment was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled with medication. The examiner indicated that the Veteran's mood disorder caused a majority of the Veteran's mild to moderate functional impairment. His PTSD caused mild sleep disruption a few times per week, exacerbating his lowered mood and energy. 

It reported that the Veteran lived with his wife of 15 years, but they had differences regarding his approach to work, she was described as a hard driver. He had occasional contact with his father, and a good relationship with his mother. He had three friends who worked with dogs like himself and he interacted with them. He owns a business training dogs and running a kennel with his wife. He spent a lot of time with his dogs, training them, and he was able to perform the job without significant impairment. He had some problems with being confrontational with customers. He reported daily substance abuse which was a struggle to control. 

The Veteran attended group therapy at a VET Center. He had minor problems focusing and with his memory, and he felt nervous or anxious frequently, and he became anxious in crowds. Coming in contact with persons in military uniforms caused him anger. He felt really angry twice per week and had mild irritation that would come and go. He denied suicidal intent or thoughts of harming others. The Veteran had problems with his sleep, ruminating about work problems, and he had some difficulty staying awake. The Veteran reported that his PTSD symptoms had slightly worsened because he got frustrated easily, but he would take a step back and calm himself. 

The mental status examination revealed that his sensorium was clear, and he was oriented to person, place, and time. He cooperative, and his eye contact and speech were normal. He was logical and coherent, and his judgment was described as good. He denied hallucinations. His mood was self-described as medium to low, and his affect was appropriate. The Veteran was able to manage activities of daily living. He reported mild occupational impairments as a result of his mood disorder. The examiner indicated that the Veteran's symptoms had been stable for a number of years, and that his PTSD caused mild transient symptoms. 

IV. Analysis

The Board has considered the entire evidentiary data of record and must conclude that a rating in excess of 30 percent for PTSD is not available here.

The clinical evidence shows that the Veteran's PTSD symptoms include hyperarousal; irritability; avoidance; some past problems concentrating, and intrusive thoughts and memories, and some mild memory deficit. He has received treatment for these symptoms consisting of group therapy and psychotropic medications. His occupation is that of a self-employed dog trainer and he owns a dog kennel, with some inadaptability with his work due to irritability with customers. Regarding social adaptability, the clinical data shows that he is married and generally gets along with his wife and his parents. He has friends with whom he interacts. From the clinical data, the level of the Veteran's occupational and social impairment due to PTSD has been described as moderate initially and more recently mild. There is no evidence of psychotic manifestations, his cognition is intact, and his judgment has been described as good. The Board is aware that the Veteran has also been diagnosed with a mood disorder in the most recent VA examination, which apparently comprises the majority of his functional impairment. Generally, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). However, here, his mood disorder, as well as a reported substance abuse problem have been clinically differentiated from the service connected PTSD, described as mild. Further, such disabilities have not been linked to the service-connected PTSD. Also, it is noted that the Veteran's most recent GAF score was 65, and a score of 61-70 is indicative of mild symptoms. The Board is aware that back in May 2011, a GAF score of 51 was given, but even that score is indicative of moderate symptoms for which the Veteran is currently evaluated for with at a 30 percent rating under DC 9411. 

The Board has considered the Veteran's statements with regard to the severity of his service-connected PTSD, including his testimony at the January 2014 Travel Board hearing. He is competent to provide statements regarding his symptomatology, and the Board finds that his statements are credible. However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his PTSD and thus, his statements are of limited probative value. And, even if his opinion was entitled to be accorded greater probative value, it is far outweighed by the medical examination findings where he was thoroughly examined. See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board is unable to conclude that the Veteran's results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. The Board recognizes that the Veteran's PTSD is productive of impairment, but it appears that his symptoms fall for the most part within the symptomatology listed for the current 30 percent rating. Based on this collective body of evidence, the Board finds that the Veteran's PTSD is appropriately rated as 30-percent disabling. This disability has not warranted a rating higher than 30 percent at any time during the pendency of the appeal so the Board cannot "stage" this rating under Hart. 

In sum, the preponderance of the evidence is against a finding that the criteria for the next higher rating of 50 percent have been met. Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply. 38 U.S.C.A. § 5107(b). Therefore, the Board concludes that a rating in excess of 30 percent for PTSD is not warranted. 


Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's PTSD should be rated at 30 percent disabling. Additionally, the Board finds that at no point since the date of the claim has the PTSD disability been shown to be so exceptional or unusual as to warrant the assignment of a rating higher than 30 percent. See 38 C.F.R. § 3.321 (2013).

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD disability. The Veteran is self-employed as a dog trainer and dog kennel owner, with no more than moderate impairment of his occupational adaptability. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board also has considered the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), concerning unemployability claims raised by the record. Here, though, the record on appeal contains no indication the Veteran is unemployable as a result of his service-connected PTSD and, indeed, he has not contended otherwise. There resultantly is no suggestion of derivative entitlement to a total disability rating based on individual unemployability (TDIU). Absent probative evidence of unemployability, consideration of this additional entitlement is unwarranted. There must be cogent evidence of unemployability in the record. See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). 


ORDER

A rating higher than 30 percent for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


